Title: The American Commissioners to Schweighauser, 9 February 1779
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Schweighauser, Jean-Daniel


Sir
Passy Feb. 9. 1779.
We have recd yours of 16 January.— in Answer to that Part of your Letter, which relates to your concerns with the Honourable the Committee of Commerce, We have to inform you that every Transaction of theirs must be kept Separate from those affairs which are under our Direction. Therefore your Debits and Credits with that Honourable Committee, must be Settled with them or their Agents, as We have no Authority, without express Resolutions of Congress to interfere.
We Sincerely lament the deplorable Fate of the Duke De Chatilet, and are &c
Mr J. D. Schweighauser
